iSeab.ury, J.
Plaintiff sued to recover $300 alleged to be due for services rendered in making 300 signs which the plaintiff claimed it completed and offered to defendants and which the latter refused to accept. The signs were made under a contract which provided “ 150 signs to be' delivered at once and balance in three months from date of order.” The contract was dated March 3, 1911. The plaintiff offered to deliver the goods on April 6, 1911.
' The defendants refused to accept them saying: “ It’s too late now, as my man is out on the' road.” The .evidence .showed 'that these .signs were to be used by the defendants’' salesman for distribution among the eastern trade. The contract specified that the delivery should be made “ at once.” The plaintiff did not establish his right-to recover by showing that he offered to deliver six weeks after the contract was made. The contract by using the words “ at once ” contemplated that delivery should be promptly made or that it *433should he made with greater celerity than is ordinarily comprehended by a reasonable time. Lewis v. Hojer, 16 N. Y. Supp. 534; Tobias v. Lissberger, 105 N. Y. 410; Hirsch v. Annin, 28 Misc. Rep. 228.
Gut and Gerard, JJ., concur.
Judgment reversed and new trial ordered, with costs to appellants to abide event.